DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/18/2022 has been entered.


Response to Amendment
4.	In the amendment filed on 3/18/2022, claims 1, 8, and 15 have been amended. The currently pending claims considered below are Claims 1-20.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berk et al. (US Publication 2017/0109441 A1) in view of Klevenz et al. (US Publication 2010/0095197 A1) and further in view of Keebler et al. (US Patent 9,536,008 B2)
	As per claim 1, Berk teaches A system for automatically generating starter sites, comprising: (see Abstract)
a content management system (CMS) including a processor and memory; (Figure 1, paragraph 0025, system to generate and customize websites includes central processing unit and data storage)
a plurality of content-type software objects defined within the content management system, wherein each content-type software object represents a type of publishable content; (paragraph 0045, 0067, widgets identifying type of industry-specific content are stored, widgets interpreted as software objects)
and a site generator associated with the content management system, (paragraph 0043, 0089, server runs software modules to generate websites, paragraph 0049, software can be a website generation software)
the site generator performing a method comprising: receiving a selection of dynamic content; (paragraph 0081, a user selection of an industry category is received and stored in a user profile for stored record, paragraphs 0046, 0069, stored records including website style features for websites that includes dynamic theme attributes with the website extracted from crawled websites, interpreted as dynamic content)
automatically determining, based on a metadata associated with the selection of dynamic content, a layout of the selected dynamic content in a publishable content; (paragraph 0047, 0049, metadata tags associated with industry-specific website features are analyzed, paragraph 0052, 0053, 0069, metadata elements associated with website features and layout information, including dynamic theme attributes)
generating machine readable code of the publishable content; (paragraph 0050, 0066, 0090, 0092, 0093, website generation software retrieves data to generate an HTML website based on identified industry and layout information)
and publishing the generated machine readable code to display the publishable content including the selected dynamic content in the determined layout. (Figure 5, paragraph 0040, 0049, 0050, 0069, generated website displayed to user)
Berk does not explicitly indicate dynamic content managed by the content management system.
Klevenz teaches dynamic content managed by the content management system. (paragraphs 0016, 0017, dynamic information is stored in content repositories managed by a content publishing system to be incorporated into a generated and published webpage, paragraph 0027, 0028, dynamic information integrated into webpages through web page templates and metadata).
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine Berk’s method of automatically generating industry-specific websites utilizing website features with Klevenz’s ability to integrate stored dynamic information into webpages to be generated. This gives the user the ability to utilize changing, dynamic information stored in databases managed by a website generation system. The motivation for doing so would be to decrease the process load when providing information from dynamic information (paragraph 0005).
Berk in view of Klevenz does not explicitly indicate wherein the generate machine readable code includes code to fetch live content from the content management system corresponding to the selected dynamic content for display as the publishable content.
Keebler teaches the generate machine readable code includes code to fetch live content from the content management system corresponding to the selected dynamic content for display as the publishable content. (column 7 lines 62 – column 8 line 8, column 24 lines 55 – column 25 line 5, a code object is utilized to retrieve a current representation of data within a collection for display, column 25 lines 54-61, column 26 lines 20-48, a live blog can dynamically update displayed information on a client by retrieving data in real time, real time content and current data representation for display interpreted as live content).
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine Berk’s method of automatically generating industry-specific websites utilizing website features and Klevenz’s ability to integrate stored dynamic information into webpages to be generated with Keebler’s ability to dynamically publish and generate live blog content based on retrieved real-time content. This gives the user the ability to automatically generate web blogs. The motivation for doing so would be to provide content to users that dynamically changes in real time (column 1 lines 37-50).
As per claim 2, Berk teaches the content management system comprises a set of features that allow a user to assemble the selected content into the publishable content. (paragraph 0042, 0043, 0045, website features)
As per claim 3, Berk teaches the site generator receives instructions to use a first content-type software object in generating the machine readable code. (paragraph 0066, website layout features extracted from code)
As per claim 4, Berk teaches the site generator determines that the first content-type software object is associated with a site layout. (paragraph 0066, website layout features, paragraph 0069, website style features)
As per claim 5, Berk in view of Klevenz and Keebler are taught as per claim 4 above. Kleeber additionally teaches the site layout is a web blog; and wherein the site generator generates code that produces a web blog format from the received selection of content. (column 26 line 53 – column 27 line 9, column 28 line 52 – column 29 line 21, column 42 lines 47-63, publishing and generating a live blog is performed based on user selection, based on stored layout information).
As per claim 6, Berk teaches the site layout comprise a multi-columned site; 
and wherein the site generator generates code that produces a multi-column document from the received selection of content. (Figure 5, paragraph 0050, multi-page display)
As per claim 7, Berk teaches the site generator is operated from a command line as a command line tool that enables commands to be passed to it. (paragraph 0033, command line interfaces)

As per claim 8, Berk teaches A method for automatically generating starter sites, comprising: (see Abstract)
providing a content management system (CMS) including a processor and memory; (Figure 1, paragraph 0025, system to generate and customize websites includes central processing unit and data storage)
defining a plurality of content-type software objects within the content management system, wherein each content-type software object represents a type of publishable content; (paragraph 0045, 0067, widgets identifying type of industry-specific content are stored, widgets interpreted as software objects)
providing a site generator associated with the content management system; (paragraph 0043, 0089, server runs software modules to generate websites, paragraph 0049, software can be a website generation software)
receiving, by the site generator, a selection of dynamic content; (paragraph 0081, a user selection of an industry category is received and stored in a user profile for stored record, paragraphs 0046, 0069, stored records including website style features for websites that includes dynamic theme attributes with the website extracted from crawled websites, interpreted as dynamic content)
automatically determining, by the site generator, based on a metadata associated with the dynamic content, a layout of the dynamic content in a publishable content; (paragraph 0047, 0049, metadata tags associated with industry-specific website features are analyzed, paragraph 0052, 0053, 0069, metadata elements associated with website features and layout information, including dynamic theme attributes)
generating, by the site generator, machine readable code of the publishable content; (paragraph 0050, 0066, 0090, 0092, 0093, website generation software retrieves data to generate an HTML website based on identified industry and layout information)
and publishing, by the site generator, the generated machine readable code to display the publishable content including the dynamic content in the determined layout. (Figure 5, paragraph 0040, 0049, 0050, 0069, generated website displayed to user)
Berk does not explicitly indicate dynamic content managed by the content management system.
Klevenz teaches dynamic content managed by the content management system. (paragraphs 0016, 0017, dynamic information is stored in content repositories managed by a content publishing system to be incorporated into a generated and published webpage, paragraph 0027, 0028, dynamic information integrated into webpages through web page templates and metadata).
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine Berk’s method of automatically generating industry-specific websites utilizing website features with Klevenz’s ability to integrate stored dynamic information into webpages to be generated. This gives the user the ability to utilize changing, dynamic information stored in databases managed by a website generation system. The motivation for doing so would be to decrease the process load when providing information from dynamic information (paragraph 0005).
Berk in view of Klevenz does not explicitly indicate wherein the generate machine readable code includes code to fetch live content from the content management system corresponding to the selected dynamic content for display as the publishable content.
Keebler teaches the generate machine readable code includes code to fetch live content from the content management system corresponding to the selected dynamic content for display as the publishable content. (column 7 lines 62 – column 8 line 8, column 24 lines 55 – column 25 line 5, a code object is utilized to retrieve a current representation of data within a collection for display, column 25 lines 54-61, column 26 lines 20-48, a live blog can dynamically update displayed information on a client by retrieving data in real time, real time content and current data representation for display interpreted as live content).
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine Berk’s method of automatically generating industry-specific websites utilizing website features and Klevenz’s ability to integrate stored dynamic information into webpages to be generated with Keebler’s ability to dynamically publish and generate live blog content based on retrieved real-time content. This gives the user the ability to automatically generate web blogs. The motivation for doing so would be to provide content to users that dynamically changes in real time (column 1 lines 37-50).
As per claim 9, Berk teaches the content management system comprises a set of features that allow a user to assemble the selected content into the publishable content. (paragraph 0042, 0043, 0045, website features)
As per claim 10, Berk teaches the site generator receives instructions to use a first content-type software object in generating the machine readable code. (paragraph 0066, website layout features extracted from code)
As per claim 11, Berk teaches the site generator determines that the first content-type software object is associated with a site layout. (paragraph 0066, website layout features, paragraph 0069, website style features)
As per claim 12, Berk in view of Klevenz and Keebler are taught as per claim 11 above. Kleeber additionally teaches the site layout is a web blog; and wherein the site generator generates code that produces a web blog format from the received selection of content. (column 26 line 53 – column 27 line 9, column 28 line 52 – column 29 line 21, column 42 lines 47-63, publishing and generating a live blog is performed based on user selection, based on stored layout information).
As per claim 13, Berk teaches the site layout comprise a multi-columned site; and wherein the site generator generates code that produces a multi-column document from the received selection of content. (Figure 5, paragraph 0050, multi-page display)
As per claim 14, Berk teaches the site generator is operated from a command line as a command line tool that enables commands to be passed to it. (paragraph 0033, command line interfaces)

As per claim 15, Berk teaches A non-transitory computer readable storage medium having instructions thereon for automatically generating starter sites, which when read and executed by cause a computer to perform steps comprising: (see Abstract)
providing a content management system (CMS) including a processor and memory; (Figure 1, paragraph 0025, system to generate and customize websites includes central processing unit and data storage)
defining a plurality of content-type software objects within the content management system, wherein each content-type software object represents a type of publishable content; (paragraph 0045, 0067, widgets identifying type of industry-specific content are stored, widgets interpreted as software objects)
providing a site generator associated with the content management system; (paragraph 0043, 0089, server runs software modules to generate websites, paragraph 0049, software can be a website generation software)
receiving, by the site generator, a selection of dynamic content; (paragraph 0081, a user selection of an industry category is received and stored in a user profile for stored record, paragraphs 0046, 0069, stored records including website style features for websites that includes dynamic theme attributes with the website extracted from crawled websites, interpreted as dynamic content)
automatically determining, by the site generator, based on a metadata associated with the dynamic content, a layout of the dynamic content in a publishable content; (paragraph 0047, 0049, metadata tags associated with industry-specific website features are analyzed, paragraph 0052, 0053, 0069, metadata elements associated with website features and layout information, including dynamic theme attributes)
generating, by the site generator, machine readable code of the publishable content; (paragraph 0050, 0066, 0090, 0092, 0093, website generation software retrieves data to generate an HTML website based on identified industry and layout information)
and publishing, by the site generator, the generated machine readable code to display the publishable content including the dynamic content in the determined layout. (Figure 5, paragraph 0040, 0049, 0050, 0069, generated website displayed to user)
Berk does not explicitly indicate dynamic content managed by the content management system.
Klevenz teaches dynamic content managed by the content management system. (paragraphs 0016, 0017, dynamic information is stored in content repositories managed by a content publishing system to be incorporated into a generated and published webpage, paragraph 0027, 0028, dynamic information integrated into webpages through web page templates and metadata).
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine Berk’s method of automatically generating industry-specific websites utilizing website features with Klevenz’s ability to integrate stored dynamic information into webpages to be generated. This gives the user the ability to utilize changing, dynamic information stored in databases managed by a website generation system. The motivation for doing so would be to decrease the process load when providing information from dynamic information (paragraph 0005).
Berk in view of Klevenz does not explicitly indicate wherein the generate machine readable code includes code to fetch live content from the content management system corresponding to the selected dynamic content for display as the publishable content.
Keebler teaches the generate machine readable code includes code to fetch live content from the content management system corresponding to the selected dynamic content for display as the publishable content. (column 7 lines 62 – column 8 line 8, column 24 lines 55 – column 25 line 5, a code object is utilized to retrieve a current representation of data within a collection for display, column 25 lines 54-61, column 26 lines 20-48, a live blog can dynamically update displayed information on a client by retrieving data in real time, real time content and current data representation for display interpreted as live content).
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine Berk’s method of automatically generating industry-specific websites utilizing website features and Klevenz’s ability to integrate stored dynamic information into webpages to be generated with Keebler’s ability to dynamically publish and generate live blog content based on retrieved real-time content. This gives the user the ability to automatically generate web blogs. The motivation for doing so would be to provide content to users that dynamically changes in real time (column 1 lines 37-50).
As per claim 16, Berk teaches the content management system comprises a set of features that allow a user to assemble the selected content into the publishable content. (paragraph 0042, 0043, 0045, website features)
As per claim 17, Berk teaches the site generator receives instructions to use the first content-type software object for use in generating the machine readable code. (paragraph 0066, website layout features extracted from code)
As per claim 18, Berk teaches the site generator determines that the first content-type software object is associated with a site layout. (paragraph 0066, website layout features, paragraph 0069, website style features)
As per claim 19, Berk in view of Klevenz and Keebler are taught as per claim 18 above. Kleeber additionally teaches the site layout is a web blog; and wherein the site generator generates code that produces a web blog format from the received selection of content. (column 26 line 53 – column 27 line 9, column 28 line 52 – column 29 line 21, column 42 lines 47-63, publishing and generating a live blog is performed based on user selection, based on stored layout information).
As per claim 20, Berk teaches the site layout comprise a multi-columned site; and wherein the site generator generates code that produces a multi-column document from the received selection of content. (Figure 5, paragraph 0050, multi-page display)




Response to Arguments
8.	Applicant’s arguments filed on 3/18/2022 with respect to the 35 USC 103 rejection of claims 1-20 have been considered but are moot in view of new grounds of rejection. Amendments to the claims necessitated new grounds of rejection, based on the prior art of Keebler (US Patent 9,536,008) that teaches code to fetch live content from the content management system corresponding to the selected dynamic content for display as the publishable content. Specifically as disclosed by Keebler in column 7 lines 62 – column 8 line 8, column 24 lines 55 – column 25 line 5, a code object is utilized to retrieve a current representation of data within a collection for display, and Keebler further described in column 25 lines 54-61, column 26 lines 20-48, that a live blog can dynamically update displayed information on a client by retrieving data in real time. Keebler’s ability to dynamically publish and generate live blog content based on retrieved real-time content is incorporated into Berk’s method of automatically generating industry-specific websites utilizing website features and Klevenz’s ability to integrate stored dynamic information into webpages to be generated to teach the limitations of amended independent claims 1, 8, and 15, as disclosed above. Amendments to the claims that have changed the scope of the invention have necessitated new grounds of rejection.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hua (US Publication 2012/0150871 A1)
Poole (US Publication 2014/0337711 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANGELINO N GORTAYO whose telephone number is (571)272-7204. The examiner can normally be reached Monday-Friday 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANGELINO N GORTAYO/Primary Examiner, Art Unit 2168